DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. ‘049 in view of Wortley (US 20170315264)
Anderson et al. discloses a system for acquiring movement information of a high-level rock stratum in a coal mine stope, comprising an information acquisition module (para 0007), an information acquisition transfer module (para 0013), an information storage module (para 0008) and a rock stratum position-state information analysis module (para 0009) that are connected wirelessly in sequence (para 0013,0014,0040), wherein

the information acquisition module (103a-c) is disposed at a position in the drill hole and corresponding to the high-level rock stratum, and is configured to acquire the movement information of the high- level rock stratum, and transmit the movement information to the information acquisition transfer module in real time;
the information acquisition transfer module (para 0013) is disposed below the information acquisition module in the drill hole, and is configured to transmit the received movement information to the information storage module (104) in real time;
the information storage module is disposed in the working area of the coal mine stope, and is configured to store the received movement information, and transmit the received movement information to the rock stratum position-state information analysis module (105) in real time; and
the rock stratum position-state information analysis module is disposed in a haulage roadway of the coal mine stope, and is configured to process and analyze the received movement information in real time to obtain position-state information and a movement trend of the high- level rock stratum.
Anderson et al. discloses the invention substantially as claimed.  However, Anderson et al. is silent about the acquisition module (sensor) being a gyroscope that detects rotational angular velocity when it moves (deflects and inclines).  Wortley teaches an acquisition module (sensor) being a gyroscope that detects rotational angular velocity when it moves (deflects and inclines) (21, see para 0015, 0045-0046, 0059)..  Note motion sensors that detect and measure the angular motion of an object. Therefore, it would have been considered obvious to one of ordinary skill in the art to modify Anderson et al. to use a gyroscope as the sensor as taught by Wortley since such a modification determines movement of the strata.
Since applicant did not challenge the official notice regarding claims 3-20, such limitations are now considered as applicant’s admission of prior art.
Re claim 3, Anderson et al. teaches a “network communication” (para 0013) to transmit information from the sensing means to the storage means.  However, Anderson et al. does not explicitly teach for the “network communication” to include a plurality of information acquisition transfer base stations; the plurality of information acquisition transfer base stations are disposed below the information acquisition module sequentially along the drill hole; and each information transfer base station is wirelessly connected to an adjacent information transfer base station, and each information transfer base station is configured to transfer the movement information in real time till the movement information is transferred to the information storage module.  It would have been considered obvious to one of ordinary skill in the art to modify Anderson et al. to its network communication include the limitations called for in claim 3 since such a modification provides strong transmission signals as well as protect the structure from damage.
Re claim 4, Anderson et al. teaches the drill hole is formed toward the working face of the coal mine (para 0075+).  However, Anderson et al. is silent about an included angle between an upward extending direction of the drill hole and an advancing direction of 
an included angle between an upward extending direction of the drill hole and an advancing direction of the working surface coal wall is an obtuse angle since such a modification would detect movement of the strata and avoid collapsing of the strata over the miners.
Re claim 5, Anderson et al. is silent about the storage module is positioned on the props of the mining machine.  It would have been considered obvious to one of ordinary skill in the art to modify Anderson et al. to have the storage module position on the mining props since such a modification prevents deteriorating transmission signals as well as protect the storage module.
Re claim 6, Anderson et al. is silent about determining strata movement as the mining continues.  It would have been considered obvious to one of ordain skill in the art to modify Anderson et al. to continue determining the sensing of strata movement as the mining continues in order to protect miners as the mining operation continues. 
Re claim 7 see discussion of claim 2 above.
Re claim 8, see discussion of claim 3 above.
Re claim 9, it would have been considered obvious to one of ordinary skill in the art to modify Anderson et al. to measure movement via a gyroscope as called for in claim 9 since such means of movement determination is conventional.
Re claims 10-13, see discussion of claim 6 above.
 Re claims 14-17, see discussion of claim 2 above.
Re claims 18-20, see discussion of claim 3 above.
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. Applicant argues there is no motivation to replace sensor of Anderson with a gyroscope.  The examiner disagrees.  Wortley teaches a gyroscope is used to detect movement of rock stratum (21, see para 0015, 0045-0046, 0059).  Gyroscopes are motion sensors that detect and measure the angular motion of an object. Therefore, the above substitution is at least supported by the KSR decision of substituting one know element for another to obtain predictable results.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
SS
2/12/2022